                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         GEORGE MARTIN,                                 Case No. 19-00968 BLF (PR)
                                  11
                                                       Plaintiff,                       ORDER GRANTING REQUEST
                                  12                                                    FOR VOLUNTARY DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     UNKNOWN,
                                  15                  Defendant.
                                  16

                                  17

                                  18          On February 21, 2019, Plaintiff, proceeding pro se, filed a letter which the Court
                                  19   construed as an attempt to initiate a civil rights action pursuant to 42 U.S.C. § 1983.
                                  20   (Docket No. 1.) On February 26, 2019, the Clerk sent Plaintiff a notice informing him that
                                  21   he must file a complaint on the proper form within twenty-eight days or the action would
                                  22   be dismissed. (Docket Nos. 2, 4.) A blank complaint form and postage-paid return
                                  23   envelope were enclosed with the notice. (Id.) The Clerk also sent a separate notice
                                  24   informing Plaintiff that he needed to either pay the filing fee or file an In Forma Pauperis
                                  25   (“IFP”) application within twenty-eight days to avoid dismissal. (Docket Nos. 3, 4.)
                                  26          In response, Plaintiff filed a letter on March 28, 2019, stating that he would like “to
                                  27   stand down on pursuing a lawsuit on this issue but would like a Plata prospective relief,”
                                  28
                                   1   citing to 18 U.S.C. § 3626(a)(1). (Docket No. 5.) Plaintiff states that he is “one of many
                                   2   Plata class action members afflicted with serious medical needs.” (Id.)
                                   3            A plaintiff has the absolute right to dismiss his or her action by filing a notice of
                                   4   dismissal “at any time before service by the adverse party of an answer or of a motion for
                                   5   summary judgment.” Fed. R. Civ. P. 41(a)(1)(i). Said dismissal may be with or without
                                   6   prejudice, but unless plaintiff's notice of dismissal states otherwise, it is deemed to be
                                   7   “without prejudice.” See Fed. R. Civ. P. 41(a)(1); Humphreys v. United States, 272 F.2d
                                   8   411, 412 (9th Cir. 1959). Because no adverse party has been served in this matter, the
                                   9   Court construes Plaintiff’s letter as a request for voluntary dismissal, and because good
                                  10   cause has been shown, grants the request.
                                  11            With respect to Plaintiff’s request for prospective relief, the PLRA requires that to
                                  12   grant prospective relief, the court must find that “the prospective relief is narrowly drawn,
Northern District of California
 United States District Court




                                  13   extends no further than necessary to correct the violation of the Federal right, and is the
                                  14   least intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C.
                                  15   § 3626(a)(1). The court’s imposition of a receivership in Plata complied with these
                                  16   requirements. Plata v. Schwarzenegger, 603 F.3d 1088, 1098 (9th Cir. 2010).
                                  17   Accordingly, to the extent that Plaintiff is attempting to obtain relief under Plata, he
                                  18   should direct complaints regarding his medical healthcare to the Receiver in that matter.
                                  19            Based on the foregoing, Plaintiff’s request for voluntary dismissal is GRANTED.
                                  20   See Fed. R. Civ. P. 41(a). This action is DISMISSED without prejudice. The Clerk shall
                                  21   terminate all pending motions and close the file.
                                  22            IT IS SO ORDERED.
                                  23           April 24, 2019
                                       Dated: _____________________                         ________________________
                                                                                            BETH LABSON FREEMAN
                                  24
                                                                                            United States District Judge
                                  25
                                       Order Granting Request for Vol. Dism.
                                       P:\PRO-SE\BLF\CR.19\00968Martin_vol.dism
                                  26

                                  27

                                  28                                                    2
